 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   JULIET LALONNE,               )   NO. CV 20-600-DOC(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )   JUDGMENT
                                   )
14   CRAIG J. MITCHELL, et al.,    )
                                   )
15                                 )
                    Respondents.   )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21        IT IS ADJUDGED that the Petition is denied and dismissed without
22   prejudice.
23

24             DATED:   'FCSVBSZ 
25

26                                 _______________________________
                                            DAVID O. CARTER
27                                   UNITED STATES DISTRICT JUDGE
28
